Citation Nr: 1711561	
Decision Date: 04/11/17    Archive Date: 04/19/17

DOCKET NO.  12-08 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals of Achilles tendon rupture with calcaneal spur of the right foot. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Kim, Associate Counsel






INTRODUCTION

The Veteran served on active duty from January 1978 to January 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

In October 2014, the Board remanded the claim for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that she is afforded every possible consideration. 38 U.S.C.A. § 5103A  (West 2014); 38 C.F.R. § 3.159 (2016).

In Correia v. McDonald, 28 Vet.App. 158, 169-70  (2016), the United States Court of Appeals for Veterans Claims (Court) held that the final sentence of 38 C.F.R. § 4.59  creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  The Court found that, to be adequate, a VA examination of the joints must, wherever possible, include the results of range of motion testing on both active and passive motion as well as in weight-bearing and nonweight-bearing, pursuant to  38 C.F.R. § 4.59.  In November 2015, the Veteran underwent a Disability Benefits Questionnaire (DBQ) examination.  The November 2015 DBQ report does not contain range of motion testing results on passive motion or in nonweight-bearing, as required under 38 C.F.R. § 4.59, and the examiner does not explain why such testing could not be conducted or was unnecessary.  Therefore, the report does not comply with Correia, 8 Vet.App. at 169-70, and the Board finds that a new VA examination is required.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with an appropriate professional to determine the nature, extent and severity of her service-connected residuals of Achilles tendon rupture with calcaneal spur of the right foot. 

All indicated tests should be performed, including range of motion findings expressed in degrees and in relation to normal range of motion.  

The examination must include testing results of both ankle joints for pain on both active and passive motion, and in weight-bearing and nonweight-bearing.  The examiner should assess where pain begins on the Veteran's initial range of motion and upon repetitive testing.

The examiner should also describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the Veteran's both ankles, i.e., the extent of the her pain-free motion, and in terms of impediments to work related tasks.

All opinions expressed should be accompanied by supporting rationale.

2.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran should be issued a Supplemental Statement of the Case.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




